Citation Nr: 1814831	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-37 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.   Entitlement to a compensable rating for hemorrhoids for the period prior to June 16, 2016.

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS), previously rated as gastroenteritis.

3.  Entitlement to compensable ratings for breast reduction scars.

4.  Entitlement to service connection for hypertension, to include as secondary to migraine headache medication.

5.  Entitlement to service connection for fibromyalgia, claimed as joint pain.

6.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low back degenerative disc disease with chronic low back pain.

7.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected low back degenerative disc disease with chronic low back pain.

8.  Entitlement to service connection for a respiratory disability, including asthma, to include as secondary to migraine headache medication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This case was previously before the Board in December 2015, when the issues remaining on appeal were remanded for additional development.

The Veteran testified at a Board Central Office hearing before a Veterans Law Judge (VLJ) in August 2015.  In May 2017, the Board sent a letter to the Veteran informing her that the VLJ who had conducted that hearing was no longer employed at the Board and asked her to indicate whether she wanted to attend a new hearing.  She was informed that she had 30 days from the date of the letter to respond, and if she did not respond within that time period, the Board would assume that she did not want another hearing and proceed accordingly.  As no response has been received, the Board will proceed in adjudicating the merits of the appeal.

At the time of the December 2015 Board decision and remand, additional issues were in appellate status for the Board's consideration.  The Board resolved petitions to reopen service connection claims by granting each petition to reopen a claim at that time; no petition to reopen a previously denied claim remains on appeal at this time.  The Board remanded a set of issues that included each issue listed on the title page of this current decision, plus the additional issues of entitlement to service connection for tinnitus and entitlement to service connection for a psychiatric disability.  During the processing of the remand, a June 2016 rating decision granted service connection for PTSD with depression and granted service connection for tinnitus, fully resolving those issues on appeal.  Accordingly, those issues are no longer in appellate status and are not before the Board at this time.

The interim June 2016 rating decision also granted an increased 20 percent rating for hemorrhoids from June 16, 2016.  As the staged rating prior to June 16, 2016, provides for less than the maximum schedular rating available for hemorrhoids and the Veteran has not expressed satisfaction with the rating, the matter of entitlement to a compensable rating prior to June 16, 2016 remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence supports finding that the Veteran's hemorrhoids have generally featured frequently large, severely bleeding, and significantly painful hemorrhoids requiring significant treatment and medical attention.

2.  Resolving reasonable doubt in the Veteran's favor, the evidence supports finding that the Veteran's service-connected IBS has generally been productive of alternating diarrhea and constipation with more or less constant abdominal distress.

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's post-surgical breast reduction scarring features four painful scars; the scarring does not involve 144 square inches and does not involve deep, unstable, motion-limiting, or otherwise disabling scars.


CONCLUSIONS OF LAW

1.  The Veteran's symptoms most nearly approximate the criteria for a 20 percent rating (the maximum schedular rating) for hemorrhoids.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2017).

2.  The criteria for a 30 percent rating (the maximum schedular rating for disability analogous to irritable colon syndrome) have been met for the Veteran's IBS; no higher rating is warranted under any other applicable rating criteria.  38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.114, Diagnostic Code 7307-7319 (2017).

3.  The criteria for four separate 10 percent ratings (but no further increased ratings) have been met for the Veteran's breast reduction scars.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.25, 4.31, 4.118, Codes 7801 to 7805 (2017), and Codes 7801 to 7805 (as in effect before October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase in a previously established rating (as in this case), the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing her symptoms and condition are competent evidence to the extent that she can describe what she experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran filed the claim on appeal, seeking increased disability ratings for hemorrhoids, IBS, and breast reduction scars in November 2006.

Increased Rating for Hemorrhoids

The Veteran is currently in receipt of a 20 percent rating for her service-connected hemorrhoids pathology effective from June 16, 2016.  The 20 percent rating is the maximum schedular rating for hemorrhoids under Diagnostic Code 7336, and was awarded in a June 2016 RO rating decision on the basis of the symptom reports and clinical findings documented in a June 2016 VA examination report.

The 20 percent rating contemplates persistent bleeding and with secondary anemia, or with fissures.  The criteria for a 10 percent rating contemplate large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The criteria for a 0 percent rating contemplate mild or moderate hemorrhoids.   38 C.F.R. § 4.114, Diagnostic Code 7336.

Significantly, the June 2016 VA examination report documents that the clinical findings did not reveal anemia or fissures at that time.  However, the AOJ cited the Veteran's "Persistent bleeding" with "Large" hemorrhoids to sufficiently demonstrate disability most nearly approximating the level of severity contemplated by the 20 percent rating.

The Board finds that both the evidentiary record features medical evidence and the Veteran's consistent and competent testimony describing the severity of her hemorrhoid symptoms over the years.  The pathology is shown to have been frequently exacerbated by her irritable bowel syndrome alternating between constipation and diarrhea, and has required significant treatment and management efforts on her part with only limited success.  The evidence reasonably shows she has experienced significant impairment from severe recurrent episodes of pain and substantial (sometimes "profuse") bleeding from enlarged internal and external hemorrhoids essentially throughout the period on appeal in this case.  The Board finds that the severity of impairment shown prior to June 2016 is essentially comparable to that shown as of June 2016 in this case.  The Board's review of the evidence has included attention to medical reports and credible testimony from July 2003, February 2005, November 2006, January 2007, February 2010, September 2010, June 2012, May 2013, August 2015, and June 2016.  Although the severity of the symptoms is not shown to be at the same level at all times throughout the period on appeal, the Board is satisfied to within a reasonable doubt that the Veteran's hemorrhoids have been generally as severely disabling prior to June 2016 as they have been from June 2016 onward.  The Board also finds that it was not unreasonable for the AOJ to find that the shown level of severity most nearly approximates the level contemplated by the maximum schedular 20 percent rating under Diagnostic Code 7336.

Accordingly, the Board finds that the maximum schedular 20 percent rating is warranted throughout the period on appeal.  This grant of the maximum schedular rating available for hemorrhoids for the entirety of the period on appeal constitutes a full grant of the Veteran's claim on this issue.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Rating for IBS

The Veteran is currently in receipt of a 10 percent rating for disability characterized as "Gastroenteritis with Irritable Bowel Syndrome" under Diagnostic Code "7307-7319."  This is the result of the Veteran's pertinent disability being characterized as gastroenteritis (rated under Diagnostic Code 7307), but more recently being recharacterized as further featuring irritable bowel syndrome (rated under Diagnostic Code 7319 as irritable colon syndrome).  The 10 percent rating currently assigned has been awarded under Diagnostic Code 7319 as analogous to irritable colon syndrome.

Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27.  The first four numbers reflect the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.  The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319, pertain to irritable colon syndrome.

A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Review of the evidence, featuring both medical records and the Veteran's credible pertinent testimony, makes it unmistakable that the Veteran has been experiencing severe bouts of alternating diarrhea and constipation with significant periods of abdominal distress.  The only question with regard to whether the criteria for the maximum schedular 30 percent rating under Diagnostic Code 7319 are met is the question of whether the Veteran's abdominal distress has been "more or less constant."  The Board notes that the abdominal distress is clearly not absolutely constant, as various medical reports document numerous instances where the Veteran is observed to be free of abdominal distress at a given moment.  However, the Board has given careful consideration to determining whether the Veteran's shown impairment may nevertheless more nearly approximate the level of severity contemplated by the 30 percent rating rather than the currently assigned (and next lower) 10 percent rating.

The Board finds that the Veteran's IBS has manifested in impairment most nearly approximating the level of severity contemplated by the criteria for a 30 percent rating in this case.  The Board has carefully reviewed and considered the medical evidence and the Veteran's credible testimony, including from prior to the period on appeal (to establish pertinent context and detail of the history of the disability and the pattern of symptomatology).  Medical records and other evidence present a consistent and detailed picture of the Veteran's pattern of impairment manifestations, including evidence from her service treatment records, in November 1997, 2004, April 2005, July 2005, August 2005, December 2005, November 2006, September 2007, September 2010, November 2012, and August 2015.  The Board finds that the probative credible evidence shows that the Veteran experiences significant abdominal cramping and distress after essentially every meal, with the distress last for varying durations of more or less than an hour, often followed by an explosive and uncontrollable bowel movement.  The Veteran's testimony and the evidence of record further shows that such episodes are not limited to the period following meals, and are persistently frequent and unpredictable.  The Veteran has credibly testified to the pain and furthermore the severe difficulty and embarrassment associated with managing these symptoms, including requiring the daily wearing of absorbent materials.  The Veteran has credibly testified that during periods of constipation predominance, her symptoms feature abdominal distress associated with bloating pain, also of significant durations.

The Board does not find any persuasive evidence of record showing that the severity of the Veteran's longstanding IBS symptoms have substantially improved during the period on appeal.  The Board notes that the June 2016 VA examination report in this case confusingly indicates that the Veteran does not have "episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition," and that the "Veteran's intestinal condition" does not cause any function impairment to "impact ... her ability to work."  The June 2016 VA examination report does not discuss the bases for these determinations in any manner to allow the Board to find them persuasive in comparison to the Veteran's own credible and consistent testimony on her personal symptom experience.  The Board notes that the Veteran's testimony is consistent with numerous pertinent medical reports of record, and the evidence raises no suggestion that any other medical professional has doubted the Veteran's descriptions of bowel disturbances with abdominal distress, exacerbations, and attacks including with impairment of her ability to function.

Accordingly, although the Veteran's IBS may not quite manifest in "constant" abdominal distress, the Board finds that throughout the period on appeal it has most nearly approximated the level of severity contemplated by the criteria for a 30 percent rating under Diagnostic Code 7319.  The next lower rating of 10 percent contemplates "moderate" IBS with "frequent" episodes, but the Board finds that the evidence reasonably establishes that the Veteran has suffered from generally "severe" IBS with more than merely "frequent episodes" (in this case featuring episodes essentially following every meal, plus further episodes of severe symptomatology).

The Board notes that Diagnostic Code 7307 for hypertrophic gastritis is also to be considered for application in this appeal.  However, the only rating in excess of 30 percent available under that Diagnostic Code is a 60 percent rating contemplating chronic gastritis (identified by gastroscope) with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.  Neither the Veteran's contentions nor the evidence of record suggest that this criteria have been met in this case.  

The Board finds that the maximum schedular 30 percent rating under Diagnostic Code 7319 is warranted throughout the period on appeal.  This represents acceptance of all of the Veteran's pertinent factual contentions and testimony in this case.  No higher rating is warranted under any other applicable Diagnostic Code because neither the Veteran's specific contentions nor any other evidence of record indicates that the criteria for higher ratings under other Diagnostic Codes have been met in this case.

In summary, the Board finds that the evidence of record, with resolution of reasonable doubt in the Veteran's favor, permits a finding that the criteria for a maximum schedular 30 percent rating under Diagnostic Code 7319 is warranted for the Veteran's IBS throughout the period on appeal.  The Board finds that the preponderance of the evidence is against finding that the criteria for any further increased rating assignments under other Diagnostic Codes have been met during the period on appeal.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Breast Scars

The Veteran's surgical scar of the bilateral breasts are currently assigned a noncompensable rating under Diagnostic Code 7805 for scars, effective October 1, 1996.  Diagnostic Code 7805 provides that scars and other effects of scars are to be evaluated under Codes 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under Codes 7800, 7801, 7802, or 7804.  [Code 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scarring of the breasts.]

Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.

Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).  38 C.F.R. § 4.118, Code 7805.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal concerning the breast scar ratings).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  No such request has been made in this case.  In any event, the Board has discussed the 'new' rating criteria and determined that the 'old' rating criteria are more favorable to the Veteran in this case.  The Board notes that, in any event, the 'new' rating criteria can be applied only as of the October 23, 2008 effective date.  See VAOPGCPREC 3-2000.

Under the pre-October 23, 2008 criteria, scars, other than those on the head, face, or neck, are rated under 38 C.F.R. § 4.118, Codes 7801-7805.

Under 'old' Code 7801, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas exceeding 6 square inches (39 sq. cm.) or greater; a 20 percent rating is warranted when it involves an area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Code 7801 (in effect prior to October 23, 2008).

Under 'old' Code 7802, a superficial scar (other than head, face, or neck) that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater also warrants a 10 percent rating.  A note following Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (in effect prior to October 23, 2008).

Under 'old' Code 7803, a 10 percent rating is also authorized for superficial, unstable scars.  A note following Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  38 C.F.R. § 4.118, Code 7803 (in effect prior to October 23, 2008).

Under 'old' Code 7804, a 10 percent rating is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Code 7804 (in effect prior to October 23, 2008).

'Old' Code 7805 provides that other scars will be rated on limitation of function or motion of the affected part.  38 C.F.R. § 4.118, Code 7805 (in effect prior to October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board finds that the evidence of record reasonably supports finding that the Veteran has two painful scars on each breast.  The most favorable available ratings, presented in this case under the former 'old' rating criteria, provide a 10 percent rating for each of the four painful scars.  The Board finds that four separate 10 percent ratings are warranted for the post-surgical breast scarring throughout the period on appeal.

A January 2007 VA examination report discusses the Veteran's past bilateral breast reduction, and shows that the Veteran was "complaining of pain with incision since the surgery which has worsened in the past few years and is constant pain and ranges from 8-9 out of a 10 point scale."  The report suggests that incisional scars had become more painful as the Veteran's breasts had increased in size over the years following the reduction surgery.  Examination findings noted for the right breast featured: "incision measures 11 x 4 in. about areola; no incisional defect."  Examination findings noted for the left breast featured: "incision measures 10 3/4 x 4 in. About areola; no incisional defect."

During her August 2015 Board hearing, the Veteran testified that her scars had remained painful throughout the period on appeal.  Discussion between the Veteran and the presiding VLJ at the hearing attempted to clarify some of the details of the scarring for the record, identifying scarring "underneath [her] breasts," "between [her] breasts," and "[a]round the nipple" of each breast.  The Veteran was asked: "And all of those scars are painful?"  The Veteran replied: "Most of them.  They don't all hurt at the same time.  Most of the pain is between, under the arm to up in here .... Under the breasts....  And wearing a bra aggravates it, um, just living aggravates [it] ...."  The Veteran's testimony and discussion on the record with her representative clarified that she does not contend that any of the scars were not well healed or adherent to underlying tissue.  The Veteran reiterated her contention: "the scars are just painful."  She remarked upon "some places where the scar has kind of, raised up maybe, not a keloid, per se, but just a thickening of the skin...."  When the Veteran was asked if the scars "prevent you from moving," she replied: "I don't really know.  It's, it's just the pain of it."  She described "it will be like a sharp throbbing pain that kind of shoots through the breast."  When asked if the scars "ever split open or ulcerated or anything like that," the Veteran replied: "No, thank goodness."

The June 2016 VA examination report identifies three scars on each breast.  Specifically, the June 2016 VA examination report notes scarring at "Left under breast," "Left vertical breast," "Right under breast," "Right vertical brea[s]t," "Left Areola," and "Right Areola."  The June 2016 VA examiner's responses to the pertinent questionnaire section indicated that no painful scars, no unstable scars, and no functional impact of the scars.

Despite the indications of the June 2016 VA examination report, the Board finds that the Veteran's breast scars have been significantly painful to her.  The Board finds the Veteran's testimony regarding her experience of pain associated with the breast scars to be competent and credible.  The January 2007 VA examination report appears to characterize the painful scarring as essentially one scar on each breast.  The June 2016 VA examination report identifies three pertinent scars on each breast, although found them to be non-painful.  The Veteran's testimony at the August 2015 Board hearing appears to most correspond to the June 2016 VA examination report's identification of three scars on each breast.  Notably, the Veteran's candid and credible testimony regarding the painfulness of these scars indicated that "most of them" were painful.  The Board seeks to read the information of record together into a reasonable depiction of the Veteran's pertinent impairment from scarring.  The Board finds that it is most reasonable to characterize the Veteran's pertinent scarring as featuring three scars on each breast, with two of those scars being painful ("most of them," according to her own testimony at the Board hearing).  The Board notes that the June 2016 VA examiner found that none of the scarring was painful during that examination, but the Board finds that the Veteran is competent and credible in describing painful scarring persuading the Board that "most of them" are painful scars.  The Board has resolved reasonable doubt in the Veteran's favor, and finds that the evidence shows symptomatic impairment that most nearly approximates the criteria for a 10 percent rating for each of four scars under 'old' Diagnostic Code 7804.

Accordingly, the Board finds that it is reasonable to rate the Veteran's breast scarring as four painful scars (two on each breast).  Under the applicable former rating criteria, each of these four scars warrants a 10 percent rating, resulting in a total of four separate 10 percent ratings for the service-connected scarring.  The Board notes that the four painful scars do not meet the criteria for any higher rating under the revised rating criteria under any configuration.

Significantly, the Veteran does not contend that any of the pertinent scarring is deep, causes limitation of motion, is unstable, manifests in other disabling effects, or involves such a sizeable area as to meet the criteria for other ratings in this case (it involves a total area of less than 144 square inches).  The evidence of record does not otherwise suggest that any other criteria for increased disability compensation are met for the Veteran's breast scarring.  The Board finds that the award of four separate 10 percent ratings throughout the period corresponds to acceptance of the Veteran's testimony and the most favorable evidence in this case.

In summary, the Board finds that the evidence of record, with resolution of reasonable doubt in the Veteran's favor, permits a finding that the criteria for four separate 10 percent ratings for painful scars are warranted throughout the period on appeal under former Diagnostic Code 7804.  The Board finds that the preponderance of the evidence is against finding that the criteria for any further increased rating assignments have been met during the period on appeal.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A maximum schedular 20 percent rating for hemorrhoids is granted throughout the period on appeal, subject to the regulations governing payment of monetary awards.

A 30 percent rating is granted for the Veteran's IBS, subject to the regulations governing payment of monetary awards.

Four separate 10 percent ratings are granted for the Veteran's breast reduction scars, subject to the regulations governing payment of monetary awards.


REMAND

Hypertension

The Board's December 2015 remand directed that the Veteran be afforded a necessary VA examination with medical opinion to address the medical nexus questions essential to this case.  Unfortunately, the resulting June 2016 VA examination report with medical opinion is inadequate for purposes of appellate review.  The June 2016 VA examination report confirms that the Veteran is diagnosed with hypertension in the pertinent section of the completed questionnaire (listing a date of diagnosis of June 6, 2016).  However, the report then proceeds to provide a negative medical opinion (by checkbox) responding to the Board's inquiry about direct service connection with a rationale that merely states: "Symptoms are subjective only.  Objective exam is normal.  There is no objective evidence of a chronic condition.  A nexus has not been established."

The examiner's indications regarding whether or not the Veteran is diagnosed with hypertension are contradictory.  Moreover, the absence of clinical demonstration of hypertension during the June 2016 examination is not sufficient to resolve the claim without a nexus opinion and rationale if the Veteran has been diagnosed with hypertension at any time during the pendency of the claim.  The requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With regard to the Board's inquiry regarding whether the hypertension has been "caused or aggravated by any medication prescribed to treat a service-connected disability," the June 2016 medical opinion responds with only a negative opinion (by checkbox) on causation (not aggravation) supported by the following rationale: "The two conditions are not medically related.  The claimed disorder is a separate entity entirely from the service connected condition and unrelated to it.  The medical literature does not support a medical relationship.  A nexus has not been established."

The pertinent responses of the June 2016 VA examination report and medical opinion are self-contradictory (confirming a diagnosis of hypertension, but then citing that there is no objective evidence of such a condition as the entire basis of the direct service connection nexus opinion).  The responses appear to feature generic language unsuited to the particular details of this case, including inasmuch as the secondary service connection opinion makes no mention of the central contention regarding the Veteran's medications for service-connected disability.

Additionally, the medical opinion appears to be further inadequate with regard to addressing whether the hypertension may have been aggravated by the medications prescribed for service-connected disabilities.  Although the June 2016 examiner completed the distinct section of the questionnaire concerning secondary service connection on the basis of aggravation, the negative opinion offered (by checkbox) regarding aggravation is accompanied by a rationale that is inadequate.  For the rationale, the examiner merely states: "There is no sufficient evidence to support this claimed condition on today's exam, a nexus has not been established."  As discussed above, the examiner had previously confirmed the diagnosis of hypertension; the mere absence of "this claimed condition on today's exam" is not an adequate substitute for an opinion on the aggravation aspect of the secondary service connection theory.  The Board notes that any diagnosis of hypertension during the pendency of this claim, and any possible increase in the severity of such hypertension attributable to a service-connected disability, must be considered and addressed to adequately resolve the claim on appeal.

The rationale presented for the causation aspect of the secondary service connection inquiry is not an adequate substitute for an opinion on the aggravation aspect of the inquiry.  The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  By the Court's standard, the June 2016 VA examiner's discussion finding that the Veteran's hypertension is "unrelated" to a service-connected condition does not appear to adequately encompass consideration of aggravation.  In this regard, the VA medical opinion's rationales do not address aggravation more adequately than does the Court's disapproved example.

The June 2016 VA examination report and medical opinion do not adequately respond to the pertinent inquiries, and a remand for an adequate medical opinion with rationale is necessary.

Fibromyalgia

The Board's December 2015 remand directed that the Veteran be afforded a necessary VA examination with medical opinion to address the medical nexus questions essential to this case.  Unfortunately, the resulting June 2016 VA examination report with medical opinion is inadequate for purposes of appellate review.  In pertinent part, the June 2016 VA examination report confirms that the Veteran is diagnosed with fibromyalgia in the pertinent section of the completed questionnaire (listing a date of diagnosis of June 6, 2016), and lists a number of symptoms attributed to fibromyalgia.  However, the negative medical opinion (by checkbox) responding to the Board's inquiry about direct service connection provides a rationale that merely states: "This condition was diagnosed after veteran separated from service.  Per VA she was diagnosed in 2006 while she separated from service in 1996.  No objective medical evidence to support this claimed condition on today's exam."

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a current disability for which service connection is sought, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board notes that the Veteran's claim has been pending since 2006.  Furthermore, in September 2015, Dr. Derric A. Whiteside, D.O., Maj. USAF, Staff Internist, submitted a letter in support of the Veteran's claims.  Therein, Dr. Whiteside indicated that he had treated the Veteran for fibromyalgia.  The Board's December 2015 decision reopening this claim found that "Effectively, Dr. Whiteside provided a diagnosis of fibromyalgia" in the September 2015 letter.

The June 2016 VA examination report and medical opinion does not adequately establish (or even clearly indicate) that the Veteran has not had a valid diagnosis of fibromyalgia during the pendency of the claim.  Therefore, the absence of an adequate rationale for a nexus opinion renders the opinion inadequate for the purposes of appellate review in this case.  The Board's December 2015 remand directed that the sought medical opinion must provide a rationale and "must consider and discuss the Veteran's lay assertions."  The Board notes that the Veteran has testified, including as presented in her September 2015 written statement, that she experienced "[j]oint pain and swelling ... starting in 1976, until my retirement in 1996."  She directs attention to references to joint pain and swelling in her service treatment records in support of her contention that her fibromyalgia diagnosis is etiologically linked to her 20 years of active duty service.

The claims-file documents that the Veteran has complained of potentially pertinent symptoms of joint pain dating back to her period of service.  Her original claim asserting entitlement to service connection for joint pain was denied by a February 1998 RO rating decision that acknowledged that "[s]ervice medical records for the period March 8, 1976 to September 18, 1996 .... noted the veteran had a history of joint pains.  She complained of joints aching and swelling.  Diagnosis given was chronic aches, unclear if truly arthralgias or muscular, etc."

The June 2016 VA examination report and medical opinion does not adequately respond to the pertinent inquiry, and a remand for an adequate medical opinion with rationale is necessary.

Bilateral Hip Disability

The Board's December 2015 remand directed that the Veteran be afforded a necessary VA examination with medical opinion to address the medical nexus questions essential to this case.  Unfortunately, the resulting June 2016 VA examination report with medical opinion is inadequate for purposes of appellate review.  In pertinent part, the June 2016 VA examination report confirms that the Veteran is diagnosed with "Bilateral hip sprain" in the pertinent section of the completed questionnaire (listing a date of diagnosis of June 6, 2016), and discusses multiple symptoms attributed to the bilateral hip disability.  However, the rationale for the negative medical opinion responding to the Board's inquiry about direct service connection merely states: "The onset of her bilateral hip problem was several years after separation from the service.  She separated in 1996 and the hip onset was 2009."  The rationale does not discuss the fact that the Veteran's pertinent complains of hip symptomatology clearly pre-date 2009, including as reflected by the fact that the Veteran filed this claim seeking entitlement to service connection for a bilateral hip disability in 2006.  Without further explanation, it appears that the lone fact cited in the rationale is inaccurate and thus inadequate to support final appellate review of the Veteran's claim.

With regard to the Board's inquiry on secondary service connection, regarding whether any hip disability has been "caused or aggravated by her service-connected degenerative disc disease with chronic low back pain," the June 2016 medical opinion responds with a negative opinion (by checkbox) on causation supported by the following rationale: "Arthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  A nexus has not been established."  The Board observes that the examiner did not diagnose the pertinent bilateral hip disability as arthritis but, rather, diagnosed "Bilateral hip sprain."  Thus, the rationale for the nexus opinion is confusing inasmuch that it entirely relies upon an assertion regarding the nature of arthritis, when the disability at issue was not considered to be arthritis by the same examiner.

Although the June 2016 examiner completed the distinct section of the questionnaire concerning secondary service connection on the basis of aggravation, the negative opinion offered (by checkbox) regarding aggravation is accompanied by a rationale that is confusing and inadequate.  The June 2016 medical opinion's response to the Board's inquiry regarding secondary service connection on the basis of aggravation appears to rely entirely upon the contradicted finding that there is no hip disability.  The rationale for the negative opinion of secondary service connection on the basis of aggravation reads: "There is no objective medical evidence to support this claimed condition on today's exam.  A nexus has not been established."  The Board notes that the same examiner diagnosed a bilateral hip strain in the same report.  Furthermore, any diagnosis of a hip disability during the pendency of this claim, and any possible increase in the severity of such a hip disability attributable to a service-connected disability, must be considered and addressed to adequately resolve the claim on appeal.

The rationale presented for the causation aspect of the secondary service connection inquiry is not an adequate substitute for an opinion on the aggravation aspect of the inquiry.  The Court has held that "it is a big stretch of the English language to construe the phrase 'no etiological relationship ...' as encompassing aggravation."  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  By the Court's standard, the June 2016 VA examiner's discussion finding that the Veteran's service-connected back disability "does not cause" the bilateral hip disability does not appear to adequately encompass consideration of aggravation.  In this regard, the VA medical opinion's conclusion does not contemplate aggravation more clearly than does the Court's disapproved example.

The Board additionally notes that the September 2015 letter submitted by Dr. Whiteside in this case suggests that the Veteran's service-connected back disability may have caused or aggravated the hip disability.  This pertinent medical indication is not addressed or acknowledged by the June 2016 VA medical opinion.

The June 2016 VA examination report and medical opinion does not adequately respond to the pertinent inquiry, and a remand for an adequate medical opinion with rationale is necessary.

The Board's December 2015 remand also found that the Veteran's claim of entitlement to service connection for a bilateral hip disability is inextricably intertwined with the claim regarding fibromyalgia and, thus, the hip issue must be remanded for contemporaneous adjudication with the remanded fibromyalgia issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Bilateral Knee Disability

The Board's December 2015 remand directed that the Veteran be afforded a necessary VA examination with medical opinion to address the medical nexus questions essential to this case.  Unfortunately, the resulting June 2016 VA examination report with medical opinion is inadequate for purposes of appellate review.  In pertinent part, the June 2016 VA examination report confirms that the Veteran is diagnosed with bilateral "knee joint osteoarthritis" in the pertinent section of the completed questionnaire (listing a date of diagnosis of June 6, 2016), and discusses multiple symptoms attributed to the bilateral knee disability.  However, the examiner did not complete the section of the report form concerning "Medical Opinion for Direct Service Connection."  Even assuming that the examiner accidentally placed the direct service connection opinion in the portion of the form intended for secondary service connection (as might be suggested from the nature of the rationale provided in that section), the opinion is inadequate.  The rationale for the negative medical opinion merely states: "The onset of her bilateral knee problem was several years after separation from the service.  She separated in 1996 and the knee onset she reported was 2010."  The rationale does not discuss the fact that the Veteran's pertinent complains of knee symptomatology clearly pre-date 2010, including as reflected by the fact that the Veteran filed this claim seeking entitlement to service connection for a bilateral knee disability in 2006.  Without further explanation, it appears that the lone fact cited in the rationale is inaccurate and thus inadequate to support final appellate review of the Veteran's claim.

With regard to the Board's inquiry on secondary service connection, regarding whether any knee disability has been "caused or aggravated by her service-connected degenerative disc disease with chronic low back pain," the June 2016 medical opinion responds with a negative opinion (by checkbox) on causation supported by the following rationale: "The onset of her bilateral knee problem was several years after separation from the service.  She separated in 1996 and the knee onset she reported was 2010."  As discussed above, this rationale appears to feature an inaccurate factual citation.  Furthermore, there is no explanation presented (and none is otherwise apparent) as to why the cited post-service timing of onset would resolve the question of whether the knee disability was caused by the service-connected back disability.

Although the June 2016 examiner completed the distinct section of the questionnaire concerning secondary service connection on the basis of aggravation, the negative opinion offered (by checkbox) regarding aggravation is accompanied by a rationale that is confusing and inadequate.  The June 2016 medical opinion's response to the Board's inquiry regarding secondary service connection on the basis of aggravation appears to rely entirely upon the contradicted finding that there is no knee disability.  The rationale for the negative opinion of secondary service connection on the basis of aggravation reads: "There is no objective medical evidence to support this claimed condition on today's exam.  A nexus has not been established."  The Board notes that the same examiner diagnosed a bilateral knee osteoarthritis in the same report.  Furthermore, any diagnosis of a knee disability during the pendency of this claim, and any possible increase in the severity of such a knee disability attributable to a service-connected disability, must be considered and addressed to adequately resolve the claim on appeal.

The June 2016 VA examination report and medical opinion does not adequately respond to the pertinent inquiry, and a remand for an adequate medical opinion with rationale is necessary.

The Board's December 2015 remand also found that the Veteran's claim of entitlement to service connection for a bilateral knee disability is inextricably intertwined with the claim regarding fibromyalgia and, thus, the knee issue must be remanded for contemporaneous adjudication with the remanded fibromyalgia issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Respiratory Disability

The Board's December 2015 remand directed that the Veteran be afforded a necessary VA examination with medical opinion to address the medical nexus questions essential to this case.  Unfortunately, the resulting June 2016 VA examination report with medical opinion is inadequate for purposes of appellate review.  In pertinent part, the June 2016 VA examination report confirms that the Veteran is diagnosed with "Restrictive airway disease" in the pertinent section of the completed questionnaire (listing a date of diagnosis of June 6, 2016), and further indicates that she has asthma and associated medical treatment.  However, the rationale for the negative medical opinion responding to the Board's inquiry about direct service connection merely states: "Veteran had this issue after she was separated from service.  Per VA she was diagnosed with Asthma in 1997, while her service was terminated in 1996."  With regard to the Board's inquiry on secondary service connection, regarding whether any respiratory disability has been "caused or aggravated by any medication prescribed to treat a service-connected disability, especially with regard to the Veteran's migraine headaches," the June 2016 medical opinion responds with a negative opinion (by checkbox) on causation supported by the following rationale: "Arthritis in one joint does not cause arthritis in another joint.  Medical literature does not support this.  A nexus has not been established."  The Board considers it self-evident that this rationale about arthritis was included in error and is not responsive to the inquiry at hand in this respiratory disease issue.  It is not adequate to support informed appellate review.

Although the June 2016 examiner completed the distinct section of the questionnaire concerning secondary service connection on the basis of aggravation, the negative opinion offered (by checkbox) regarding aggravation is accompanied by a rationale that is confusing and inadequate.  The June 2016 medical opinion's response to the Board's inquiry regarding secondary service connection on the basis of aggravation appears to rely entirely upon the contradicted finding that there is no respiratory disability.  The rationale for the negative opinion of secondary service connection on the basis of aggravation reads: "There is no objective medical evidence to support this claimed condition on today's exam.  A nexus has not been established."  The Board notes that the same examiner diagnosed "Restrictive airway disease" and noted asthma in the same report.  Furthermore, any diagnosis of a respiratory disability during the pendency of this claim, and any possible increase in the severity of such a respiratory disability attributable to a service-connected disability, must be considered and addressed to adequately resolve the claim on appeal.

The Board additionally notes that the September 2015 letter submitted by Dr. Whiteside in this case suggests that the Veteran's respiratory disability diagnosed in 1997 may have been present during the Veteran's military service that concluded in 1996.  This pertinent medical indication is not addressed or acknowledged by the June 2016 VA medical opinion.

The June 2016 VA examination report and medical opinion does not adequately respond to the pertinent inquiry, and a remand for an adequate medical opinion with rationale is necessary.

The forthcoming new medical opinion shall have the opportunity to discuss the September 2015 letter from Dr. Whiteside, including the remarks suggesting that the Veteran's "medical record reflects respiratory issues and suppressed peak flow readings where she was diagnosed with asthma post-retirement, nevertheless it went untreated during her active duty tenure."  The forthcoming new medical opinion shall have the opportunity to discuss the medical documentation of record concerning respiratory symptoms during and proximate to the Veteran's military service, including the various 1997 medical reports (submitted as attached to the September 2015 letter from Dr. Whiteside) showing respiratory symptoms diagnosed as pneumonia at that time.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (any records not already associated with the claims-file) pertinent to the issues currently on appeal (i.e. records pertaining to hypertension, fibromyalgia, hips, knees, and respiratory health).

2.  Please associate the Veteran's service personnel records with the virtual file.

3.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed hypertension.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's claimed hypertension, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had hypertension during the pendency of her claim (since November 2006) that had onset during active duty service, or has been otherwise caused by the Veteran's service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had hypertension during the pendency of her claim (since November 2006) that has been caused by any medication prescribed to treat a service-connected disability, especially with regard to the Veteran's migraine headaches?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had hypertension during the pendency of her claim (since November 2006) that has been aggravated (i.e. worsened in degree of severity) by any medication prescribed to treat a service-connected disability, especially with regard to the Veteran's migraine headaches?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, please specifically discuss the September 2015 letter from Dr. Whiteside, including the remarks about the Veteran's blood pressure, renal health history, and medications "possibly resulting in her developing untreated hypertension."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed fibromyalgia.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's claimed fibromyalgia, review the record, and offer an opinion as to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had fibromyalgia during the pendency of her claim (since November 2006) that had onset during active duty service, or has been otherwise caused by the Veteran's service?

In answering these questions, please specifically discuss the September 2015 letter from Dr. Whiteside that remarks upon the Veteran's history of fibromyalgia with joint pain and swelling.  Please also discuss, as necessary, the medical documentation of record concerning joint pain and swelling during the Veteran's service and following service (including proximately following service).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed bilateral hip disabilities (apart from fibromyalgia).  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's claimed bilateral hip disabilities, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a hip disability during the pendency of her claim (since November 2006) that had onset during active duty service, or has been otherwise caused by the Veteran's service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a hip disability during the pendency of her claim (since November 2006) that has been caused by her service-connected degenerative disc disease with chronic low back pain?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a hip disability during the pendency of her claim (since November 2006) that has been aggravated (i.e. worsened in degree of severity) by her service-connected degenerative disc disease with chronic low back pain?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, please specifically discuss the September 2015 letter from Dr. Whiteside, including the remarks suggesting that the Veteran's lumbago / back pain "exacerbated the hip pain while in service, resulting in degenerative changes."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed bilateral knee disabilities (apart from fibromyalgia).  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's claimed bilateral knee disabilities, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a knee disability during the pendency of her claim (since November 2006) that had onset during active duty service, or has been otherwise caused by the Veteran's service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a knee disability during the pendency of her claim (since November 2006) that has been caused by her service-connected degenerative disc disease with chronic low back pain?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a knee disability during the pendency of her claim (since November 2006) that has been aggravated (i.e. worsened in degree of severity) by her service-connected degenerative disc disease with chronic low back pain?

Please be sure to separately and specifically address the questions of causation and aggravation.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  After the record is determined to be complete, the AOJ should afford the Veteran an appropriate VA examination to determine the nature and etiology of her claimed respiratory disability.  Her claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's claimed respiratory disability, review the record, and offer an opinion as to the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a respiratory disability during the pendency of her claim (since November 2006) that had onset during active duty service, or has been otherwise caused by the Veteran's service?

(b) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a respiratory disability during the pendency of her claim (since November 2006) that has been caused by any medication prescribed to treat a service-connected disability, especially with regard to the Veteran's migraine headaches?

(c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has had a respiratory disability during the pendency of her claim (since November 2006) that has been aggravated (i.e. worsened in degree of severity) by any medication prescribed to treat a service-connected disability, especially with regard to the Veteran's migraine headaches?

Please be sure to separately and specifically address the questions of causation and aggravation.

In answering these questions, please specifically discuss the September 2015 letter from Dr. Whiteside, including the remarks suggesting that the Veteran's "medical record reflects respiratory issues and suppressed peak flow readings where she was diagnosed with asthma post-retirement, nevertheless it went untreated during her active duty tenure."  Please also discuss, as necessary, the medical documentation of record concerning respiratory symptoms during and proximate to the Veteran's military service, including the various 1997 medical reports (submitted as attached to the September 2015 letter from Dr. Whiteside) showing respiratory symptoms diagnosed as pneumonia at that time.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims remaining on appeal to include consideration of 38 C.F.R. § 3.317 if appropriate (if the Veteran served in Southwest Asia).  The Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


